In the Missouri Court of Appeals
                             Eastern District
                                      WRIT DIVISION SIX

STATE OF MISSOURI, ex rel.                       )    No. ED107920
ALECIA CRAMER,                                   )
                                                 )
       Relator,                                  )
                                                 )    Writ of Prohibition
vs.                                              )    Circuit Court of Jefferson County
                                                 )    Cause No. 17JE-JU00204
THE HONORABLE JEFFREY T.                         )
COLEMAN,                                         )
                                                 )
       Respondent.                               )    Filed: July 16, 2019

       Alecia Cramer (“Relator”) filed a petition for writ of prohibition seeking to prohibit the

Honorable Jeffrey T. Coleman (“Respondent”) from proceeding with the underlying termination

of parental rights action against Relator until Relator is appointed counsel to represent her in the

matter. This Court issued a Preliminary Order in Prohibition. Our Preliminary Order in

Prohibition is made permanent.

                                     I.      BACKGROUND

A.     The Underlying Action

       In the underlying action before the Juvenile Division of the Circuit Court of Jefferson

County (“the trial court”), Respondent is presiding over a termination of parental rights case

denominated 17JE-JU00204, which involves a minor child, C.D.C. and his natural mother,

Relator. Relator has been adjudged totally incapacitated and totally disabled by the Probate
Division of the Circuit Court of Jefferson County (“the probate division”) and is currently a ward

of Steve Farmer, Jefferson County Public Administrator. 1

         The action seeking to terminate Relator’s parental rights to C.D.C. was filed on April 3,

2017. Then, on July 3, 2017, an attorney entered his appearance on behalf of Farmer. On

August 25, 2017, Farmer requested that the trial court appoint counsel for Relator, who is

indigent. The trial court granted the motion, and on September 6, 2017, the court appointed

David Crosby as Relator’s counsel.

         Although Farmer initially requested that Relator be represented, disagreements soon

arose between him and Crosby as to certain matters involved in Relator’s case. For example, the

parties disagreed as to whether Relator should appear at trial, who should have access to

Relator’s medical records, whether Farmer could consent to the termination of Relator’s parental

rights against her wishes, and ultimately, whether Relator’s parental rights should be terminated.

We note Farmer consented to terminating Relator’s parental rights and allowing C.D.C. to be

adopted by a third party. In contrast, Crosby asserted Relator wished to contest the termination

of her parental rights.

         On May 1, 2019, Farmer, allegedly acting as Relator’s court-appointed guardian,

requested the court to remove Crosby as Relator’s counsel. Farmer asserted in his motion that

“the appointment of David Crosby and the existence of a represented Guardian [(Farmer) was]

redundant.” In response, Crosby filed a motion to stay proceedings to allow him to determine if

Farmer’s motion to remove him constituted a discharge of counsel under the applicable ethical




1
 Respondent is presiding over a separate action involving Relator before the probate division. In that case, Farmer
was appointed as guardian for Relator and conservator of her estate. However, the conservatorship was
subsequently terminated by order of the probate division in March 2019. Additionally, Relator’s counsel has filed a
motion seeking to set aside the guardianship, or in the alternative, to restore Relator’s rights to request counsel and
appear in the termination of parental rights action, which is still pending.

                                                           2
rules or whether he could proceed with the representation. The motion to stay was denied and a

hearing on the motion to remove Crosby as Relator’s counsel was held on May 3, 2019. Crosby

again asserted he was not ready to argue Farmer’s motion until he received guidance from the

Missouri Ethics Commission. Crosby orally requested the court to appoint a guardian ad litem

(“GAL”) to represent Relator’s best interests as he asserted there was a conflict between

Farmer’s and Relator’s stated wishes, but this request was denied. Subsequently, the trial court

entered an order discharging Crosby as Relator’s counsel.

B.     The Instant Writ Proceeding

       Relator, represented in a limited capacity by Crosby, subsequently filed the instant

petition for writ of prohibition seeking to prohibit Respondent from proceeding with the

underlying action until Relator is appointed counsel to represent her in the matter. Relator’s

petition alleges Respondent erred as a matter of law and exceeded his jurisdiction by discharging

her counsel and in proceeding with the termination of parental rights action without Relator

being represented by counsel. Relator’s petition further asserts the disagreements about what

was in Relator’s best interests with regards to the termination of her parental rights motivated

Farmer to file the motion seeking to have Crosby discharged. Moreover, the writ petition argues

Relator’s best interests are not adequately protected by Farmer and his counsel.

       Pursuant to an order of this Court, Farmer’s counsel filed an answer with suggestions in

opposition on Respondent’s and Farmer’s behalf. Thereafter, we issued a Preliminary Order in

Prohibition, which ordered Respondent to refrain from taking any action in the underlying

termination of parental rights case until further notice.




                                                  3
                                                II.      DISCUSSION

A.         This Court’s Authority to Issue a Writ of Prohibition in this Case

           Pursuant to the Missouri Constitution, our Court has jurisdiction to issue original

remedial writs, including the extraordinary, discretionary writ of prohibition. Mo. Const. art. V,

sec. 4.1; State ex rel. Cullen v. Harrell, 567 S.W.3d 633, 637 (Mo. banc 2019); Ballard v. Siwak,

521 S.W.3d 296, 300 (Mo. App. E.D. 2017). The issuance of a writ of prohibition is appropriate:

           (1) to prevent the usurpation of judicial power when the trial court lacks authority
           or jurisdiction; (2) to remedy an excess of authority, jurisdiction or abuse of
           discretion where the lower court lacks the power to act as intended; or (3) where a
           party may suffer irreparable harm if relief is not granted.

Cullen, 567 S.W.3d at 637 (quotations omitted); see also Ballard, 521 S.W.3d at 300. A

preliminary order in prohibition should be made permanent when the relator has established the

trial court acted in excess of its authority. Cullen, 567 S.W.3d at 637; State ex rel. Waller v.

Tobben, 529 S.W.3d 21, 26 (Mo. App. E.D. 2017).

B.         General Law Pertaining to Relator’s Right to Counsel in the Underlying Action

           It is widely recognized that a parent’s right to raise his or her child is a fundamental

liberty interest protected by the constitutional guarantees of due process. In re J.R., 347 S.W.3d
641, 644 (Mo. App. E.D. 2011). One safeguard Missouri law recognizes to protect the due

process rights of a parent facing a termination of his or her parental rights is the right to counsel.

See In Interest of J.G.W., 545 S.W.3d 928, 929 (Mo. App. S.D. 2018); see also section 211.462.2

RSMo 2000. 2 Pursuant to section 211.462.2, the parent involved in a termination of parental

rights case “shall be notified of the right to have counsel, and if they request counsel and are

financially unable to employ counsel, counsel shall be appointed by the court.” We apply and




2
    All further references to section 211.462 are to RSMo 2000, which is the latest version of the statute.

                                                             4
construe the terms of section 211.462.2 strictly “in favor of the parent and preservation of the

natural parent-child relationship.” J.G.W., 545 S.W.3d at 929; J.R., 347 S.W.3d at 644.

       Section 211.462.2 requires a trial court to appoint counsel to represent a parent when, (1)

counsel is requested; and (2) the parent is indigent and financially unable to employ private

counsel. In re D.P.P., 353 S.W.3d 697, 700 (Mo. App. E.D. 2011); In re J.S.W., 295 S.W.3d
877, 880 (Mo. App. E.D. 2009). If these prerequisites are met, the trial court must either appoint

counsel to represent the parent or obtain a clear, unequivocal, and affirmative waiver by the

parent of his or her right to counsel; the failure to take one of these actions has been found to be

reversible error. D.P.P., 353 S.W.3d at 700-01; J.R., 347 S.W.3d at 645; J.S.W., 295 S.W.3d at

880-82.

       Whether a trial court unjustly denied an indigent parent their right to counsel in a

termination of parental rights proceeding depends on the particular circumstances involved in the

case. J.S.W., 295 S.W.3d at 882. As highlighted by our Court:

       Even the Supreme Court of the United States has acknowledged that [termination
       of parental rights] cases present facts and circumstances ‘susceptible of almost
       infinite variation,’ and therefore ‘it is neither possible nor prudent to attempt to
       formulate a precise and detailed set of guidelines to be followed in determining
       when the providing of counsel is necessary to meet the applicable due process
       requirements.’

Id. (quoting Lassiter v. Department of Social Services of Durham County, N.C., 452 U.S. 18, 32

(1981)).

C.     Whether the Trial Court had Authority to Discharge Relator’s Counsel

       Here, it is undisputed the trial court initially complied with section 211.462.2 by

appointing Crosby to represent Relator in the underlying termination of parental rights action

upon determining she was indigent and financially unable to employ private counsel. Thus, the




                                                  5
question we must determine is whether the trial court had authority to subsequently discharge

Crosby as Relator’s counsel. We find that it did not.

       While we have been unable to find any case in which a trial court discharged court-

appointed counsel for a parent in a termination of parental rights proceedings, we find guidance

on this issue from cases in which counsel withdrew from such representation. Courts in this state

have allowed attorneys to withdraw in termination of parental rights cases under circumstances

where, (1) the attorney filed their motion to withdraw far enough in advance so that the parent

had notice of the attorney’s withdraw at several weeks prior to the termination hearing; and,

more importantly, (2) the attorney presented sufficient evidence that the parent repeatedly failed

to cooperate with their representation. J.S.W., 295 S.W.3d at 881; In re P.D., 144 S.W.3d 907,

912 (Mo. App. E.D. 2004) (citing In re I.B., 48 S.W.3d 91, 97-99 (Mo. App. W.D. 2001) and In

the Interest of K.D.H., 871 S.W.2d 651, 654-56 (Mo. App. W.D. 1994) (overruling on other

grounds recognized by In re B.J.K., 197 S.W.3d 237, 243-45 (Mo. App. W.D. 2006))). When a

parent repeatedly misses meetings with his or her attorney, refuses to communicate with counsel,

and is generally disinterested, Missouri Courts have found the parent rejected his or her right to

court-appointed counsel. J.S.W., 295 S.W.3d at 881; see also P.D., 144 S.W.3d at 912-13.

       The parties’ filings and exhibits before us contain no suggestion Relator has clearly,

unequivocally, or affirmatively waived her right to counsel or that she rejected her right to court-

appointed counsel. While the court initially appointed counsel for Relator, we find the court

“effectively eviscerated her right to counsel” when it subsequently dismissed Crosby prior to the

termination hearing. See J.S.W., 295 S.W.3d at 881 (similarly finding when the trial court

initially appointed counsel, but then allowed the parent to proceed through the termination of

parental rights process unrepresented). The court’s action is especially troubling in light of the



                                                 6
possibility Relator may not be present at the termination hearing. Cf. In re W.J.S.M., 231 S.W.3d
278, 282-83 (Mo. App. E.D. 2007) (a party who is represented by counsel at a termination of

parental rights proceeding need not be physically present at the hearing) (emphasis added).

         Farmer argues that Crosby’s representation of Relator is “redundant” because he has been

appointed Relator’s guardian, he is represented by counsel, and thus, he and his attorney can

adequately represent Relator’s interests. We question Farmer’s premise, however, because of the

capacity in which he serves as guardian. Farmer was appointed by the probate division as

Relator’s statutory guardian, and as part of his duties, he must, inter alia, “provide for [Relator’s]

care, treatment, habilitation, education, support and maintenance.” See section 475.120.3 RSMo

Supp. 2018. 3 Nevertheless, the filings and exhibits indicate the trial court declined to appoint

Farmer or anyone else to serve as GAL for Relator in the present action pursuant to section

211.462.2. 4 Accordingly, Farmer is under no specific duty to perform the GAL functions of

protecting Relator’s rights, interest, and welfare by, inter alia, being Relator’s legal

representative in the termination of parental rights proceedings, being her advocate during the

termination hearing, ascertaining her wishes, conducting necessary interviews, and appealing if

necessary. See section 211.462.3(1)-(3). Moreover, we find the case cited by Farmer in support

of his “redundancy” argument, In Interest of JIW, 695 S.W.2d 513, 517-18 (Mo. App. W.D.

1985), does not aid his position because, in that case, the parent was represented by an attorney




3
  The reference to section 475.120.3 is to RSMo Supp. 2018, which was effective from August 28, 2017 to August
27, 2018 and was the version in effect at the time Farmer was appointed as Relator’s guardian in October 2017.
4
  Under section 211.462.2, a GAL shall be appointed to represent a parent in a termination of parental rights case
when the parent is a minor or incompetent. Section 211.462.2; see also In re Adoption of C.M.B.R., 332 S.W.3d
793, 821 (Mo. banc 2011) (abrogated on other grounds by S.S.S. v. C.V.S., 529 S.W.3d 811, 816 n.3 (Mo. banc
2017)). As previously stated, the trial court denied Crosby’s request that Relator be appointed a GAL. While we
note Relator may not be entitled to representation by both counsel and an attorney GAL, she is at least entitled to
representation by counsel and such counsel may also serve as her GAL. See In re C.D., 27 S.W.3d 826, 830-31
(Mo. App. W.D. 2000); In Interest of JIW, 695 S.W.2d 513, 517-18 (Mo. App. W.D. 1985).

                                                         7
who served as both her counsel and GAL. Here, Relator has been denied the right to have an

attorney represent her in either capacity.

       Based on the preceding review of applicable statutory and case law principles, we find

the trial court unjustly denied Relator her right to counsel under the particular circumstances of

this case. See J.S.W., 295 S.W.3d at 882 (the particular circumstances of a case carry great

weight in considering whether a parent was denied her right to counsel). Section 211.462.2

issues a simple directives to trial courts: appoint counsel to represent an indigent parent involved

in a termination of parental rights action when counsel is requested. See D.P.P., 353 S.W.3d at

700; J.S.W., 295 S.W.3d at 880. In the absence of evidence that Relator affirmatively waived or

rejected her right to counsel, we hold the trial court acted without authority in discharging

Crosby as Relator’s counsel and in attempting to proceed with the termination of Relator’s

parental rights while she was not represented by counsel. See Cullen, 567 S.W.3d at 637;

Waller, 529 S.W.3d at 26 (we may issue a permanent writ of prohibition when the trial court acts

without authority).

                                      III.    CONCLUSION

       The Preliminary Order in Prohibition is made permanent. Respondent is hereby directed

to appoint counsel to represent Relator in the underlying termination of parental rights action

against her prior to taking any further action in the matter.




                                                ROBERT M. CLAYTON III, Presiding Judge

Roy L. Richter, J., and
Gary M. Gaertner, Jr., J., concur.




                                                  8